DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s response to Final Office Action
Applicants response dated 17 June 2021 to the Final Office Action dated 18 March 2021 is acknowledged.  The amended claims have been considered under the “AFCP 2.0” guidelines. The claims dated 17 June 2021 have been entered.
Examiner’s Response to Amendment
The outstanding prior art rejections are clearly overcome by the present amendment for the reasons stated in the response.  The Examiner searched the claims and found that compounds per independent claim 1 wherein n is limited 1 are allowable over the prior art.  At least several compounds wherein n is 3 were found, see the attached PTO-892 form for two examples.  The Examiner contacted Attorney Chao per the AFCP request and agreement was reached as to an amendment to place the Application into condition for allowance.
Status of the Claims
Claims 1-3, 5, 14, 17, 26, 34-35, 40, 44, 47, 49-50, 54-55, 67-77 and 79-80 are allowed. 
Claims 4, 6-13, 15-16, 18-25, 27-33, 36-39, 41-43, 45-46, 48, 51-53 and 56-66 were cancelled by the Applicant.
Claim 78 is cancelled herein by an Examiner’s amendment.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Jessica Chao on 22 June 2021.  This amendment places the application in condition for allowance by limiting the claims to n is 1 and removing extraneous text.
The application has been amended as follows: 
IN THE CLAIMS:

Delete claim 78.

In claim 1, at line 4, after the phrase “n is 1”, DELETE the phrase “or 3”. 
The amended claim 1 now reads: “n is 1;”

Amend Claim 26 as follows:
26. (Currently Amended) The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is of the formula: 
    PNG
    media_image1.png
    112
    224
    media_image1.png
    Greyscale
, wherein:
d is 0, 1, 2, or 3; and
each instance of Rb1 is independently substituted or unsubstituted heterocyclyl, substituted or unsubstituted 5-membered monocyclic heteroaryl, or substituted or unsubstituted 9- to 10-membered bicyclic heteroaryl


Election/Restrictions
The full scope of independent claim 1, according to the Examiner’s amendment above, has been searched and examined and is allowable over the prior art.  
All claims which depend from or otherwise require the limitations of claim 1 are eligible for rejoinder.  In this regard, pending claims 44, 47 and 49, previously withdrawn from consideration as being drawn to non-elected species, are hereby rejoined for examination.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 55, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 November 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel heterocyclic compounds according to the generic Markush of formula (I’) set forth in independent claim 1, compositions thereof and a method of use thereof and to the closely related species listed in independent claim 71 and compositions thereof.  
Independent claim 71 was previously indicated as allowable, see page 11 of the office action dated 29 June 2020 and page 11 of the office action dated 13 November 2020.
Independent claim 1 has been limited in scope to exclude the prior art of record. The closest prior art is represented by the PubChem database records of record in the instant application. These compounds differ from those claimed in that they have different groups attached to the central bicyclic core than those required by formula (I’). The database records provide no teachings, such as utility, etc, that would provide any reason(s) to modify the compounds. The claimed species are therefore non-obvious variants of these known compounds of close structural similarity.  Additionally, the reference Moura-Letts (PNAS  2011, 108, 6745-6750) teaches a synthetic method which provides a large variety of compounds in a “library” including those having a molecular framework common with instant formula (I’).  See scheme 2 on page 6747, in particular the “18 pyrrolopyridines” produced in the third option down at the right side of the scheme.  These compounds all differ from those instantly claimed at least in that the instant RA1 group is a carboxylic acid ester rather than one of the required options.  Neither the Moura-Letts reference itself or the prior art of record provide any reason(s) as to why one of these particular ester compounds would be selected from among the very large number of compounds produced in the “library” synthesis and modified in such a way as to lead to a compound as instantly claimed.  For example, the large number of compounds in the library are only generally taught as useful synthetic intermediates and/or as materials for study in unspecified broad biological evaluations – no particular utility is taught or suggested for any of them.  
The method of use of claim 55 relates to the use of the compounds in the treatment of parasitic infections, which is consistent with the demonstrated functional activity in the disclosure, see pages 204-221 of the specification.  The method can be carried out without the need for any excessive or burdensome amount of experimentation being necessary.  For example, the state of the art generally allows for ready evaluation of the anti-parasitic efficacy of compounds using art-recognized assays such as those described by Applicant.
The instant Application is allowable for at least these reasons.

Conclusion
	Claims 1-3, 5, 14, 17, 26, 34-35, 40, 44, 47, 49-50, 54-55, 67-77 and 79-80 (renumbered claims 1-29) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625